Citation Nr: 1545018	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD) prior to May 22, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2015 video conference Board hearing, the transcript of which is included in the record.

By way of procedural background, the Veteran was initially granted service connection for PTSD and was assigned a 30 percent rating in a January 2003 rating decision.  He filed a claim for an increased rating on May 22, 2008.  In an October 2008 rating decision, the RO continued the 30 percent evaluation.  However, in July 2011, the RO increased the Veteran's PTSD rating to 50 percent effective May 22, 2008.  In an August 2012 rating decision, the RO again increased the Veteran's PTSD rating to 70 percent effective May 22, 2008.

During the August 2015 Board hearing, the Veteran's representative stated that the Veteran was satisfied with the 70 percent evaluation for PTSD.  See Board Hearing Transcript at pg. 9.  In light of his satisfaction, the issue for an increased rating in excess of 70 percent for the Veteran's PTSD disability is not before the Board and will not be addressed in the decision below.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (the Veteran may indicate he is content with a certain rating, even if less than the maximum possible rating for the disorder).  During the August 2015 Board hearing, it was further noted that the crux of the claim was in regard to the effective date of the 70 percent rating.  See Board Hearing at pg. 10.  As such, the Board will only address whether an earlier effective date for the grant of a 70 percent disability rating for PTSD is warranted.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, however, the Veteran has already been granted a TDIU, effective June 13, 2003.  Accordingly, that issue is not before the Board for consideration.


FINDINGS OF FACT

1.  The Veteran maintains that the effective date of the 70 percent disability rating should be May 22, 2008, the date of his claim for increase.

2.  The Veteran has already been granted an effective date of May 22, 2008 for the grant of the 70 percent PTSD rating. 

3.  It was factually ascertainable that an increase in the Veteran's disability occurred on January 4, 2008.


CONCLUSION OF LAW

The criteria for an effective date of January 4, 2008, but no earlier, for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

After having carefully reviewed the record on appeal, the Board concludes that the notice requirements of VCAA have been satisfied with respect to the claim.  The RO sent the Veteran a letter in May 2008 that informed the Veteran of the evidence generally needed to support a claim for increase and the assignment of an effective date for such an award; what action he needed to undertake; and how VA would assist him in developing the claim.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA treatment records, statements from the Veteran's spouse and daughter, a September 2008 VA PTSD examination, his August 2015 Board hearing transcript, and the Veteran's lay statements.   

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date for 70 Percent PTSD Rating

As noted above, the Veteran filed a claim for an increased PTSD rating on May 22, 2008.  In July 2011, the RO increased the Veteran's PTSD rating to 50 percent, effective May 22, 2008.  In an August 2012 rating decision, the RO again increased the Veteran's PTSD rating to 70 percent effective May 22, 2008.  As such, the Veteran's 70 percent disability rating has been in effect since May 22, 2008, the date of his claim for increase.
During the August 2015 Board hearing, the Veteran's representative incorrectly stated that the Veteran was granted a 50 percent rating effective July 19, 2011, and a 70 percent rating, effective August 3, 2012.  Although these are the dates of the rating decisions issued by the RO, the effective dates of the 50 percent and 70 percent evaluations were both May 22, 2008.  In other words, it appears that the Veteran has already been granted the effective date requested by his representative (i.e., May 22, 2008, the date of the claim for increase).

Nonetheless, the Board will consider whether an effective date prior to May 22, 2008 is warranted.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o)(2).  

In reviewing the evidence for the one year period prior to receipt of the Veteran's May 22, 2008 claim for an increased PTSD rating, to include lay statements and VA treatment notes of record, the Board finds that it was factually ascertainable that an increase in the Veteran's PTSD disability occurred on January 4, 2008.  

The Veteran submitted statements from his wife and daughter dated January 4, 2008.  In these statements, the Veteran's family noted that the Veteran suffered from depression, extreme mood swings, and panic attacks.  His wife stated that the Veteran isolated himself and would not comb his hair or take a shower.  She also stated that life with the Veteran was an emotional rollercoaster and she was concerned about his relationship with his daughter.  The Veteran's daughter also had similar concerns.  She indicated that living with the Veteran was not easy as he suffered from extreme mood swings and depression and he became extremely irritable with family members.  

In an April 2008 VA psychiatry attending note, the Veteran's treating VA psychiatrist stated that the Veteran's GAF score was consistently 41 or lower and that he experienced isolation from his family and friends.  The VA psychiatrist also noted frequent complaints from his wife and daughter regarding the Veteran's irritability and explosive behavior.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that an increase in the Veteran's PTSD disability occurred on January 4, 2008, the date of the letters from the Veteran's family members, and within one year of his claim for an increased rating.  The Board finds that these statements essentially represent increased PTSD symptomology more nearly approximating the 70 percent evaluation.  

As such, the Board finds that the earliest effective date possible for the grant of the 70 percent rating for PTSD is January 4, 2008.  Accordingly, an effective date of January 4, 2008 for the grant of a 70 percent PTSD rating is warranted.


ORDER

An effective date of January 4, 2008 for the grant of a 70 percent PTSD rating is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


